Case 7:21-cv-00215-EKD-JCH Document 4 Filed 04/21/21 Page 1 of 6 Pageid#: 239



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

JOHN JEFFERSON TUGGLE,                        )
      Plaintiff,                              )       Civil Case No. 7:21-cv-00215
                                              )
v.                                            )
                                              )       By: Elizabeth K. Dillon
WASHINGTON COUNTY, VIRGINIA,                  )           United States District Judge
    Defendant.                                )

                                  MEMORANDUM OPINION

       Plaintiff John Jefferson Tuggle, a Virginia inmate proceeding pro se, filed this action

using a form for filing civil rights actions pursuant to 42 U.S.C. § 1983. The complaint is before

the court for review pursuant to 28 U.S.C. § 1915A(a). For the reasons discussed herein, the

court concludes that Tuggle’s complaint fails to state a claim for which relief can be granted

under § 1983 and must be dismissed.

                                       I.   BACKGROUND

       Tuggle’s complaint names a single defendant: “Washington County, Virginia.” His

complaint contains nearly one hundred pages of attachments, but he does not identify which of

the allegations referenced in those various attachments he is intending to raise in his complaint,

nor does he identify any particular constitutional right of his that he believes was violated.

Instead, he simply directs the court to the attached documents and says that, for relief, he wants

his “current case thrown out.” If that happens, he is “not worried about monetary, etc.”

Otherwise, he wants monetary damages for pain and suffering and his “rights restored.” (Compl.

2, Dkt. No. 1.)

       The various attachments do not make clear what Tuggle’s claims are, either. They

contain a host of allegations, but they mostly consist of letters he has sent to others. One of his

chief complaints appears to be that transcripts from his preliminary hearing on two malicious
Case 7:21-cv-00215-EKD-JCH Document 4 Filed 04/21/21 Page 2 of 6 Pageid#: 240



wounding charges were somehow modified to omit the testimony of three people who testified

on his behalf. He claims that “they,” which appears to be a reference to certain attorneys and

“the Commonwealth,” are “hiding stuff in the archives at the courthouse.” (Dkt. No. 1-1 at 21.)

He alleges that he has been imprisoned for 14 months on the malicious wounding charges, but

should not have been, because the “5-month law is in effect” for those charges. (Id. at 20–21.)

He does not explain that argument further.

       Based on what is stated in several of his attached letters and his own forensic evaluation,

which he also included as an attachment, it appears that there was a competency hearing as part

of his criminal proceeding on those charges. According to him, the judge found him competent

to stand trial, but he insisted that he receive in-patient treatment. He also includes copies of

letters he sent to the judge who is presiding over his criminal case, the Virginia State Bar, and the

Supreme Court of Virginia. These primarily refer to the allegedly missing evidence or testimony

from his preliminary hearing and to complaints about his attorneys and the prosecuting attorney

from the Commonwealth’s Attorney Office of Washington County, Virginia.

       Tuggle’s attachments also reference his owning a patent and being denied monies he

believes he earned from the patent, although it is unclear whether that patent relates in any way

to his criminal charges or, if so, how. Also included are a number of letters addressed to the

Internal Revenue Service in which he claims that he has not received inheritances, life insurance

proceeds, and other monies owed him, including a prior civil judgment against the Virginia

Department of Corrections, and he explains that he just became aware of unidentified people

supposedly re-routing his mail. Again, it is unclear whether these allegations are relevant to his

criminal case or whether he is attempting to assert some claim against some unknown person

based on these allegations.



                                                  2
Case 7:21-cv-00215-EKD-JCH Document 4 Filed 04/21/21 Page 3 of 6 Pageid#: 241



        Upon review of Tuggle’s complaint, the court concludes that his claims are subject to

dismissal pursuant to 28 U.S.C. § 1915A(b)(1) for the reasons discussed next.

                                         II. DISCUSSION

 A. Tuggle Fails to State a Claim Against Washington County

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

 the Constitution and laws of the United States, and must show that the alleged deprivation was

 committed by a person acting under color of state law.” Loftus v. Bobzien, 848 F.3d 278, 284–

 85 (4th Cir. 2017) (internal quotation marks omitted). “Local governing bodies . . . can be sued

 directly under § 1983 for monetary, declaratory, or injunctive relief where . . . the action that is

 alleged to be unconstitutional implements or executes a policy statement, ordinance, regulation,

 or decision officially adopted and promulgated by that body’s officers.” Monell v. Dep’t of

 Soc. Servs. of N.Y.C., 436 U.S. 658, 690 (1978). Thus, a local governmental entity is liable

 under § 1983 only when the entity itself is a “moving force” behind the deprivation. Polk Cty.

 v. Dodson, 454 U.S. 312, 326 (1981). To satisfy that requirement, the entity’s official policy or

 custom must have played a part in the alleged violation of federal law. Oklahoma City v.

 Tuttle, 471 U.S. 808, 817–18 (1985). In this case, Tuggle has set forth no factual matter that

 would state a claim against Washington County under Monell, and he names no other

 defendants. Accordingly, his complaint must be dismissed.

 B. Tuggle’s Claim, if Construed as a Habeas Action, Must Be Dismissed Without
    Prejudice Because the Court Lacks Jurisdiction Over It

        In addition to failing to state a claim against Washington County, Tuggle’s complaint

must be dismissed for a more fundamental reason. Specifically, liberally construed, it appears




                                                   3
Case 7:21-cv-00215-EKD-JCH Document 4 Filed 04/21/21 Page 4 of 6 Pageid#: 242



that he is challenging pending criminal charges against him. 1 According to Washington County

Circuit Court records, he has two active cases for malicious wounding against him, Case Nos.

CR20000208-00 and CR20000209-00. 2 Both cases have a hearing date currently set for May 13,

2021.

         A direct challenge to criminal proceedings is not a proper § 1983 action, but must instead

be brought as a petition for habeas corpus. Relief could not be granted to Tuggle under 28

U.S.C. § 2254 at this time because that provision allows challenges by a petitioner who is “in

custody pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a)–(b). According to his

allegations and state court records, Tuggle is apparently not in custody pursuant to any criminal

judgment as to the malicious wounding charges, but is awaiting trial on those charges.

         Although the Fourth Circuit has recognized that a pretrial detainee can seek federal

habeas corpus relief under 28 U.S.C. § 2241 before the entry of a final court judgment against

him, United States v. Tootle, 65 F.3d 381, 383 (4th Cir. 1995), Tuggle has not raised any viable

challenge to his current custody. In any event, exhaustion of claims on the merits in state court is

generally required before filing under § 2241, Dickerson v. Louisiana, 816 F.2d 220, 229 (5th

Cir. 1987), and Tuggle presents no evidence that he has exhausted. See also McFadden v. Simon

Major, No. CA 3:10-68-RBH-JRM, 2010 WL 1542531, at *2 (D.S.C. Feb. 23, 2010), report and

recommendation adopted sub nom. McFadden v. Major, No. CIVA3:10-68-RBH, 2010 WL

1542544 (D.S.C. Apr. 15, 2010) (collecting cases requiring exhaustion for pretrial habeas claims

brought under § 2241).


         1
          The court does not construe his complaint as challenging any prior conviction, only the pending
malicious wounding charges against him. But any such claim for damages (or seeking release) under § 1983
challenging a prior conviction would likely be precluded by Heck v. Humphrey, 512 U.S. 477 (1994).
         2
           The court takes judicial notice of Tuggle’s state court proceedings in Washington County Circuit Court.
See Fed. R. Evid. 201(b)(2) (permitting a federal court to take judicial notice of certain facts); Colonial Penn Ins.
Co. v. Coil, 887 F.2d 1236, 1239–40 (4th Cir. 1989) (explaining that a federal court may take judicial notice of state
court proceedings that directly relate to the issues pending in the federal court).
                                                          4
Case 7:21-cv-00215-EKD-JCH Document 4 Filed 04/21/21 Page 5 of 6 Pageid#: 243



       The rationale for requiring exhaustion in this context is closely related to the principles

set forth in Younger v. Harris, 401 U.S. 37 (1971). Thomas v. Clarke, No. 2:17CV209, 2017

WL 7167101, at *3 (E.D. Va. Dec. 21, 2017), report and recommendation adopted, No.

2:17CV209, 2018 WL 627387 (E.D. Va. Jan. 30, 2018) (explaining that even if the claims of the

pretrial detainee plaintiff were cognizable under § 2241, they would be subject to dismissal

because of “two related and overlapping grounds”: Younger abstention and petitioner’s failure to

exhaust). Younger requires a federal court to “abstain from exercising jurisdiction and

interfering in a state criminal proceeding if (1) there is an ongoing state judicial proceeding

brought prior to substantial progress in the federal proceeding; that (2) implicates important,

substantial, or vital state interests; and (3) provides adequate opportunity to raise constitutional

challenges.” Nivens v. Gilchrist, 444 F.3d 237, 241 (4th Cir. 2006) (citation omitted). There are

exceptions, for “extraordinary circumstances,” which have been found mostly in cases involving

double jeopardy claims. See McFadden, No. 3:10-68-RBH-JRM, 2010 WL 1542531, at *3

(D.S.C. Feb. 23, 2010) (collecting authority).

       Although some pretrial habeas claims can proceed without exhaustion, that requires

extraordinary or special circumstances. See Braden v. 30th Judicial Circuit Court of Kentucky,

410 U.S. 484, 490 (1973) (requiring special circumstances to allow pretrial, unexhausted

challenges in habeas); Moore v. DeYoung, 515 F.2d 437, 443 (3d Cir. 1975) (explaining a federal

court should not exercise habeas “jurisdiction without exhaustion . . . at the pre-trial stage unless

extraordinary circumstances are present”; otherwise, the petitioner must exhaust state remedies

and make a special showing of the need for adjudication before trial). Nothing in Tuggle’s

complaint suggests that there are extraordinary or special circumstances in his case that would

allow him to assert his claims without first exhausting them in state court.



                                                  5
Case 7:21-cv-00215-EKD-JCH Document 4 Filed 04/21/21 Page 6 of 6 Pageid#: 244



       Accordingly, to the extent that his complaint is properly construed as a habeas petition

pursuant to § 2241, it would be subject to dismissal without prejudice for failure to exhaust his

state court remedies and also because of Younger. Tuggle must first exhaust any habeas claim

by raising it before the Supreme Court of Virginia, in either a direct appeal or in a habeas

petition, before seeking federal habeas relief. Because it does not appear that he has done so, any

habeas claim is subject to dismissal.

                                        III. CONCLUSION

       For the foregoing reasons, Tuggle’s § 1983 complaint will be dismissed without

prejudice for failure to state a claim. To the extent it could be construed as a habeas petition

under 28 U.S.C. § 2241, challenging his ongoing state criminal proceedings, it is subject to

dismissal because he has not exhausted and, in any event, the court would abstain under

Younger. An appropriate order will be entered.

       Entered: April 21, 2021.

                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                  6
